from an order of the Family Court, Oneida County (Frank S. Cook, J.), entered December 30, 2005 in a proceeding pursuant to Family Court Act article 6. The order, among other things, determined that respondent is responsible for 90% of the fees of the guardian ad litem ($5,977.80) for services rendered in the underlying proceeding and for 50% of the fees of the guardian ad litem ($3,597.46) for services rendered on two prior appeals.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Family Court. Present—Gorski, J.E, Martoche, Centra, Lunn and Green, JJ.